Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered April 11, 1978, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and sentencing him to a term of imprisonment of five years to life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to a term of imprisonment of three years to life. As so modified, judgment affirmed. The sentence imposed was excessive to the extent indicated herein. We have examined defendant’s remaining contentions and *883find them to be without merit. Hopkins, J. P., Lazer, Gibbons and Weinstein, JJ., concur.